       Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 1 of 17




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

KATERYNA VYKHOPEN,

       Plaintiff,                                CASE NO.:

-VS-                                             JURY TRIAL DEMANDED

EQUIFAX INFORMATION
SERVICES, LLC, EXPERIAN
INFORMATION SOLUTIONS, INC.,
and TRANS UNION LLC,

       Defendants.
                                   /

                                       COMPLAINT

       Plaintiff, KATERYNA VYKHOPEN (hereinafter “Plaintiff”), by and

through the undersigned counsel, sues Defendants, EQUIFAX INFORMATION

SERVICES,           LLC   (hereinafter   “Equifax”),   EXPERIAN    INFORMATION

SOLUTIONS, INC. (hereinafter “Experian”), and TRANS UNION LLC

(hereinafter “Trans Union”) (hereinafter collectively “Defendants”), and in support

thereof respectfully alleges violations of the Fair Credit Reporting Act, 15 U.S.C. §

1681 et seq. (“FCRA”).




                                             1
     Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 2 of 17




                        PRELIMINARY STATEMENT

      1.    This is an action for actual damages, statutory damages, punitive

damages, costs and attorney’s fees brought pursuant to 15 U.S.C. § 1681 et seq.

(“FCRA”).

      2.    Today in America there are three major consumer reporting agencies,

Equifax, Experian, and Trans Union.

      3.    Consumer reporting agencies that create consumer reports, like

Equifax, Experian, and Trans Union, are charged with using reasonable procedures

designed to ensure the maximum possible accuracy of the information they report.

It is not enough for them to simply parrot information they receive from furnishing

entities, particularly where a consumer makes a dispute about information

reported.

      4.    When a consumer like Plaintiff disputes information through the

agencies, those disputes are transmitted to the party furnishing the information.

The FCRA demands that each party separately conduct a reasonable investigation

of the consumer’s dispute and correct or delete information they learn to be

inaccurate or cannot otherwise verify.




                                         2
     Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 3 of 17




      5.     The Consumer Financial Protection Bureau has noted, “experience

indicates that [CRAs] lack incentives and under-invest in accuracy” Consumer Fin.

Prot. Bureau, Supervisory Highlights Consumer Reporting Special Edition 21

(Issue 14, March 2, 2017).

                                 JURISDICTION

      6.     The jurisdiction for this Court is conferred by 15 U.S.C. § 1681p and

28 U.S.C. § 1331.

      7.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(1).

      8.     Venue is proper in this District as Equifax is headquartered in this

District and the Defendants transact business within this District.

      9.     The Plaintiff is a natural person and resident of the State of Delaware,

residing in Kent County, Delaware.

      10.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a(c).

      11.    Upon information and belief, Equifax is a corporation headquartered

in the State of Georgia, located at 1550 Peachtree St. NW, Atlanta, GA, 30309,

whose registered agent is Corporation Service Company, 40 Technology Parkway

South, #300, Norcross, GA 30092.

      12.    Upon information and belief, Equifax is a “consumer reporting

agency,” as defined in 15 USC § 1681(f).


                                          3
     Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 4 of 17




      13.    Upon information and belief, Equifax is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C.

§ 1681(d) to third parties.

      14.    Upon information and belief, Equifax disburses such consumer

reports to third parties under contract for monetary compensation.

      15.    Upon information and belief, Experian is a corporation headquartered

in the State of California, authorized to do business in the State of Georgia through

its registered agent, CT Corporation System, located at 289 S. Culver St.,

Lawrenceville, GA, 30046.

      16.    Upon information and belief, Experian is a “consumer reporting

agency,” as defined in 15 USC § 1681(f).

      17.    Upon information and belief, Experian is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C.

§ 1681(d) to third parties.

      18.    Upon information and belief, Experian disburses such consumer

reports to third parties under contract for monetary compensation.




                                          4
     Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 5 of 17




      19.    Upon information and belief, Trans Union is a corporation

headquartered in the State of Illinois, authorized to do business in the State of

Georgia through its registered agent, The Prentice-Hall Corporation System, Inc.,

located at 40 Technology Parkway South, #300, Norcross, GA, 30092.

      20.    Upon information and belief, Trans Union is a “consumer reporting

agency,” as defined in 15 USC § 1681(f).

      21.    Upon information and belief, Trans Union is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C.

§ 1681(d) to third parties.

      22.    Upon information and belief, Trans Union disburses such consumer

reports to third parties under contract for monetary compensation.

                              FACTUAL ALLEGATIONS

      23.    Plaintiff is a natural person that noticed a number of inaccurate

accounts on her credit reports.

      24.    In 2019, Plaintiff noticed a large number of accounts appearing on her

credit reports that did not belong to her.

      25.    Some of the accounts were reporting negatively.




                                             5
     Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 6 of 17




      26.    Plaintiff also noticed that the Defendants were reporting that the

Plaintiff was currently living in Chicago, IL.

      27.    Plaintiff has never lived in Chicago, IL.

      28.    In or about September of 2019, Plaintiff disputed the accounts from

CitiBank, Discover Financial, HSBC Bank, Ollo, and Wells Fargo that were

appearing on Plaintiff’s Equifax consumer report.

      29.    In that same dispute letter, Plaintiff explained that she did not live in

Chicago, IL, and this was most likely the source of where the individual that

opened these accounts lived.

      30.    Plaintiff never received a response to this dispute, from Equifax.

      31.    Plaintiff sent two more dispute letters to Equifax disputing all of these

accounts in February and May of 2020.

      32.    With the May of 2020 dispute letter sent to Equifax, Plaintiff included

a copy of her J-1 Visa, her Spouse Visa, Passport, Passport stamps, resident card,

Social Security Card, and Driver’s License.

      33.    Equifax responded to this dispute letter by stating that “they were

unable to locate a credit file in our database”.




                                           6
     Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 7 of 17




      34.   Upon information and belief, Plaintiff has a credit file with Equifax

with derogatory information and Equifax is refusing to delete inaccurate

information on that consumer report.

      35.   In or about September of 2019, Plaintiff disputed the following

inaccurate accounts with Experian via letter, Capital One (x3), Comentity

Bank/PttryBrn, Synchrony Bank/PPMC (x2), Capone/Cabelas, HSBC Bank,

OLLO/CWS, WF Bank NA, and Discovery Fin Svcs, LLC.

      36.   In October of 2019, Experian responded by deleting a number of the

inaccurate accounts, but Experian left the following six (6) inaccurate accounts on

Plaintiff’s consumer file:   Capital One (x1), Capone/Cabelas, HSBC Bank,

Ollo/CWS, WF Bank NA, and Discovery Financial Services.

      37.   In or about February of 2020, Plaintiff disputed the following

inaccurate accounts with Trans Union via letter, Citicards CBNA, Capital One

Bank, Compass Bank, Discover Fincl Svs LLC, TBOM/OLLO Card Services, and

Wells Fargo Bank.

      38.   On or about March of 2020, Trans Union responded by deleting two

of the inaccurate accounts, but Trans Union left the following four (4) inaccurate

accounts on Plaintiff’s consumer file: BBVA USA (Compass Bank), Discover

Fincl Svc LLC, TBOM/OLLO Card Services, and Wells Fargo Bank NA.


                                         7
      Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 8 of 17




       39.    Plaintiff sent another dispute letters to Trans Union disputing all of

the remaining inaccurate accounts in May of 2020.

       40.    With the May of 2020 dispute letter sent to Trans Union, Plaintiff

included a copy of her J-1 Visa, her Spouse Visa, Passport, Passport stamps,

resident card, Social Security Card, and Driver’s License.

       41.    Trans Union responded to this dispute letter by indicating that they

would not be able to block the information that the Plaintiff had requested as a

result of identity theft.

       42.    In Plaintiff’s dispute letter to Trans Union, she never indicated that

she was a victim of identity theft; rather she believed her information was mixed

up with someone else’s.

       43.    As a result of the inaccurate credit reporting, Plaintiff has suffered

damages, including, but not limited to:

              a.     Delay in obtaining credit;

              b.     Loss of time;

              c.     Loss of monies spent trying to fix her consumer files;

              d.     Stress, aggravation, and other related impairments to the
                     enjoyment of life.




                                           8
     Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 9 of 17




                                 CAUSES OF ACTION

                                      COUNT I
                     (Violation of the FCRA - As to Defendant
                       Equifax Information Services, LLC)

       44.    Plaintiff re-alleges and fully incorporates paragraphs one (1) through

forty-three (43) as if fully set out herein.

       45.    Equifax violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains

concerning the Plaintiff.

       46.    As a result of this conduct, action and inaction of Equifax, the

Plaintiff suffered damage by loss of credit, loss of the ability to purchase and

benefit from credit, and mental and emotional pain stemming from the anguish,

humiliation, and loss of time.

       47.    Equifax’s conduct, action, and inaction was willful, rendering it liable

for punitive damages in an amount to be determined by the Court pursuant to 15

USC § 1681n. In the alternative, it was negligent, entitling the Plaintiff to recover

under 15 USC § 1681o.




                                               9
     Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 10 of 17




      48.     The Plaintiff is entitled to recover costs and attorney’s fees from

Equifax in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n

and/or § 1681o.

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, EQUIFAX INFORMATION

SERVICES, LLC, for statutory damages, punitive damages, actual damages, costs,

interest, attorney fees, enjoinder from further violations of these parts and any

other such relief the Court may deem just and proper.

                                    COUNT II
                    (Violation of the FCRA - As to Defendant
                      Equifax Information Services, LLC)

      49.     Plaintiff re-alleges and fully incorporates paragraphs one (1) through

forty-three (43) above as if fully set out herein.

      50.     Equifax violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in the Plaintiff’s credit file after receiving notice of such inaccuracies,

by failing to conduct a lawful reinvestigation, by failing to maintain reasonable

procedures with which to filter and verify disputed information in the Plaintiff’s

credit file; and by relying upon verification from sources it has to know are

unreliable.




                                           10
    Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 11 of 17




      51.    As a result of this conduct, action and inaction of Equifax, the

Plaintiff suffered damage by loss of credit; loss of the ability to purchase and

benefit from credit; and mental and emotional pain stemming from the anguish,

humiliation, and loss of time.

      52.    Equifax’s conduct, action, and inaction was willful, rendering it liable

for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 USC § 1681n. In the alternative, it was

negligent, entitling the Plaintiff to recover under 15 USC § 1681o.

      53.    The Plaintiff is entitled to recover costs and attorney’s fees from

Equifax in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n

and/or § 1681o.

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, EQUIFAX INFORMATION

SERVICES, LLC, for statutory damages, punitive damages, actual damages, costs,

interest, attorney fees, enjoinder from further violations of these parts and any

other such relief the Court may deem just and proper.




                                         11
     Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 12 of 17




                                    COUNT III
                    (Violation of the FCRA - As to Defendant
                      Experian Information Solutions, Inc.)

       54.    Plaintiff re-alleges and fully incorporates paragraphs one (1) through

forty-three (43) as if fully set out herein.

       55.    Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains

concerning the Plaintiff.

       56.    As a result of this conduct, action and inaction of Experian, the

Plaintiff suffered damage by loss of credit, loss of the ability to purchase and

benefit from credit, and mental and emotional pain stemming from the anguish,

humiliation, and loss of time.

       57.    Experian’s conduct, action, and inaction was willful, rendering it

liable for punitive damages in an amount to be determined by the Court pursuant to

15 USC § 1681n. In the alternative, it was negligent, entitling the Plaintiff to

recover under 15 USC § 1681o.

       58.    The Plaintiff is entitled to recover costs and attorney’s fees from

Experian in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and/or § 1681o.


                                               12
     Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 13 of 17




      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, EXPERIAN INFORMATION

SOLUTIONS, INC., for statutory damages, punitive damages, actual damages,

costs, interest, attorney fees, enjoinder from further violations of these parts and

any other such relief the Court may deem just and proper.

                                    COUNT IV
                    (Violation of the FCRA - As to Defendant
                      Experian Information Solutions, Inc.)

      59.     Plaintiff re-alleges and fully incorporates paragraphs one (1) through

forty-three (43) above as if fully set out herein.

      60.     Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in the Plaintiff’s credit file after receiving notice of such inaccuracies,

by failing to conduct a lawful reinvestigation, by failing to maintain reasonable

procedures with which to filter and verify disputed information in the Plaintiff’s

credit file; and by relying upon verification from sources it has to know are

unreliable.

      61.     As a result of this conduct, action and inaction of Experian, the

Plaintiff suffered damage by loss of credit; loss of the ability to purchase and

benefit from credit; and mental and emotional pain stemming from the anguish,

humiliation, and loss of time.


                                           13
     Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 14 of 17




       62.    Experian’s conduct, action, and inaction was willful, rendering it

liable for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 USC § 1681n. In the alternative, it was

negligent, entitling the Plaintiff to recover under 15 USC § 1681o.

       63.    The Plaintiff is entitled to recover costs and attorney’s fees from

Experian in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and/or § 1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, EXPERIAN INFORMATION

SOLUTIONS, INC., for statutory damages, punitive damages, actual damages,

costs, interest, attorney fees, enjoinder from further violations of these parts and

any other such relief the Court may deem just and proper.

                                   COUNT V
          (Violation of the FCRA - As to Defendant Trans Union LLC)

       64.    Plaintiff re-alleges and fully incorporates paragraphs one (1) through

forty-three (43) as if fully set out herein.

       65.    Trans Union violated 15 U.S.C. § 1681e(b) by failing to establish or

to follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains

concerning the Plaintiff.

                                               14
     Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 15 of 17




      66.    As a result of this conduct, action and inaction of Trans Union, the

Plaintiff suffered damage by loss of credit, loss of the ability to purchase and

benefit from credit, and mental and emotional pain stemming from the anguish,

humiliation, and loss of time.

      67.    Trans Union’s conduct, action, and inaction was willful, rendering it

liable for punitive damages in an amount to be determined by the Court pursuant to

15 USC § 1681n. In the alternative, it was negligent, entitling the Plaintiff to

recover under 15 USC § 1681o.

      68.    The Plaintiff is entitled to recover costs and attorney’s fees from

Trans Union in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and/or § 1681o.

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, TRANS UNION LLC, for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees,

enjoinder from further violations of these parts and any other such relief the Court

may deem just and proper.

                                    COUNT VI
                (Violation of the FCRA - As to Trans Union LLC)

      69.    Plaintiff re-alleges and fully incorporates paragraphs one (1) through

forty-three (43) above as if fully set out herein.

                                           15
     Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 16 of 17




      70.     Trans Union violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in the Plaintiff’s credit file after receiving notice of such inaccuracies,

by failing to conduct a lawful reinvestigation, by failing to maintain reasonable

procedures with which to filter and verify disputed information in the Plaintiff’s

credit file; and by relying upon verification from sources it has to know are

unreliable.

      71.     As a result of this conduct, action and inaction of Trans Union, the

Plaintiff suffered damage by loss of credit; loss of the ability to purchase and

benefit from credit; and mental and emotional pain stemming from the anguish,

humiliation, and loss of time.

      72.     Trans Union’s conduct, action, and inaction was willful, rendering it

liable for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 USC § 1681n. In the alternative, it was

negligent, entitling the Plaintiff to recover under 15 USC § 1681o.

      73.     The Plaintiff is entitled to recover costs and attorney’s fees from

Trans Union in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and/or § 1681o.




                                          16
    Case 1:20-cv-03420-TWT-CMS Document 1 Filed 08/18/20 Page 17 of 17




      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, TRANS UNION LLC, for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees,

enjoinder from further violations of these parts and any other such relief the Court

may deem just and proper.

                                     Respectfully submitted,

                                      /s/ Octavio “Tav” Gomez, Esquire
                                      Octavio “Tav” Gomez, Esquire
                                      Florida Bar #: 0338620
                                      Morgan & Morgan, Tampa, P.A.
                                      One Tampa City Center
                                      201 N Franklin Street, 7th Floor
                                      Tampa, Florida 33602
                                      Telephone: (813) 223-5505
                                      Facsimile: (813) 559-4845
                                      TGomez@ForThePeople.com
                                      JDerry@ForThePeople.com
                                      JKneeland@ForThePeople.com
                                      Attorney for Plaintiff




                                         17
